Exhibit 10.3

 

March 2, 2000

 

Ms. Doris Sewell

6861 Advent Circle

Trussville, Al 35173

 

Dear Ms. Sewell:

 

Confirming our discussions over the past few days and subject to ratification by
our Board of Directors, Precision Standard, Inc. is pleased to offer you the
position of Vice President Legal and Corporate Affairs on the following
principal terms:

 

Base Salary—$132,500 Annually

 

Signing Bonus – You will receive a $5,000.00 signing bonus upon completion of
your first month of employment. The signing bonus will be subject to normal
payroll withholding.

 

Incentive Compensation – In addition to base salary, you will be eligible to
participate in our executive incentive compensation program that is based upon
your personal performance and the performance of the corporation. All awards of
incentive compensation are paid on a pro-rated basis dependent upon your date of
hire, and are at the discretion of the Board of Directors.

 

Stock Options – Under the corporation’s stock option program, you will receive
an initial grant of 8,000 stock options to purchase shares of the corporation’s
stock at a price which will reflect the closing price of the stock on the date
of the grant. You will be eligible for additional grants of stock options;
however, all stock option awards are at the discretion of the Board of Directors
and vest over a three-year schedule. You will vest in 2,000 shares on your first
day of employment and 2,000 shares on each of your first three employment
anniversary dates.

 

Responsibilities – Reporting to the President and CEO, you will be responsible
for managing and directing the corporation’s legal and corporate affairs.

 

Benefits and Perquisites – You will be eligible for the benefits, allowance and
perquisites generally extended to other Vice Presidents of the corporation.

 

Location – You will be based at the corporation’s headquarters which is
currently located in Birmingham, Alabama.

 

Vacation. You shall be entitled to the number of weeks of vacation per year
provided to the corporation’s executive officers under a to-be-established
executive vacation policy; provided, however, that your vacation shall not be
less than three weeks per calendar year.

 

 



--------------------------------------------------------------------------------

Ms. Doris Sewell

March 2, 2000

Page 2

 

Change of Control. In the event of a Change of Control of the corporation as
defined in Exhibit A hereto, any unvested options provided for under this letter
between the corporation and you shall immediately vest. If you are not offered
continued employment due to a change of control, you will receive a severance
payment of one year of base salary. Severance payments will be subject to normal
payroll withholding, will be paid on scheduled pay dates for the corporation
during the one year severance period and will be subject to reduction to the
extent payment of such amounts would cause your total termination benefits to
constitute an “excess” parachute payment under Section 2806 of the Internal
Revenue Code or 1986, as amended.

 

Please understand that all employment with Precision Standard, Inc. is on at “at
will” basis unless expressly agreed otherwise. For this reason, this letter is
not intended to and should not be construed as a basis for establishing any
contract of employment.

 

The senior management at Precision Standard, Inc. have been unanimously
impressed with your background and qualifications. We believe this to be a
natural fit and look forward to seeing you join our team on or before April 3,
2000.

 

We look forward to having you on board.

 

Very truly yours,

 

 

Ronald A. Aramini

President and Chief Executive Officer

 

 

Encl.

 

 



--------------------------------------------------------------------------------

EXHIBIT A

 

Change of Control

 

 

A “Change of Control” shall occur if:

 

(a) the individuals who, as of December 1, 1999, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the board; provide, however, that any individual becoming a director subsequent
to December 1, 1999 whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such an
individual were a member of the Incumbent Board; or

 

(b) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended), other than any
such individual, entity or group which includes a member of the Incumbent Board,
acquires (directly or indirectly) the beneficial ownership (within the meaning
of Rule 13d-3 promulgated under such Act) of more than 50% of the voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (“Voting Power”); or

 

© the Company’s stockholders approve a merger or consolidation involving the
Company, or a sale or disposition of all or substantially all of the Company’s
assets, or a plan of liquidation or dissolution of the Company, other than (i) a
merger or consolidation in which the holders of the voting securities of the
Company outstanding immediately prior to the merger of consolidation hold at
least a majority of the Voting Power of the surviving corporation immediately
after such merger or consolidation, (ii) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) by which no
person, other than any individual, entity or group which includes a member of
the Incumbent Board, acquires more than 50% of the Voting Power of the Company,
or (iii) a merger or consolidation in which the Company is the surviving
corporation and such transaction was determined not to be a Change of Control,
which transaction and determination was approved by a majority of the Board in
actions taken prior to, and with respect to, such transaction.

 

 



--------------------------------------------------------------------------------

AMENDMENT TO

DORIS K. SEWELL

EMPLOYMENT LETTER

 

THIS AMENDMENT is by and between Precision Standard, Inc. (the “Corporation”)
and Doris K. Sewell, Employee dated April 23, 2001 and amends the March 2, 2000
letter of employment by and between Precision Standard, Inc. and Doris K. Sewell
(“Employment Letter”) as follows:

 

  1. The provision entitled “Change of Control” is deleted and the following
provision is inserted in lieu thereof:

 

“Change of Control. In the event of a Change of Control of the corporation as
defined in Exhibit A hereto, any unvested options provided for under this letter
between the Corporation and you shall immediately vest. If you are not offered
continued employment due to a Change of Control, any such offer of continued
employment must be in a position acceptable to you with compensation consistent
with the compensation you were earning prior to the change of control, you will
receive a severance payment of one year of base salary. Severance payments will
be subject to normal payroll withholding, will be paid on scheduled pay dates
for the Corporation during the one year severance period and will be subject to
reduction to the extent payment of such amounts would cause your total
termination benefits an “excess” parachute payment under Section 2806 of the
Internal Revenue Code of 1986, as amended”

 

  2. All other terms and conditions of the Employment Letter remain the same.

 

 

/s/ RONALD A. ARAMINI

       /s/ DORIS K. SEWELL

Ronald A. Aramini

President and Chief Executive Officer

       Doris K. Sewell